DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed February 23, 2021 (hereinafter “02/23/21 Amendment") has been entered, and fully considered.  In the 02/23/21 Amendment, claims 1 & 8 were amended, and claims 19 & 20 were newly added.  No claims were cancelled.  Therefore, claims 1-20 are now pending in the application.  
3.	The 02/23/21 Amendment has overcome the objection to the Specification, as well as the rejections under §§ 112(a) & 112(b), and the statutory double patenting rejection previously set forth in the Non-Final Office Action mailed 12/16/20 (“12/16/20 Action”). 
4.	New claim objections and grounds of rejection under §§ 102 & 103 are set forth herein, necessitated by Applicant’s Amendment.
5.	Additionally:
Claims 4 & 11 would each be allowable if rewritten to overcome the claim objection set forth below, and to include all of the limitations of the base claim and any intervening claims.
Claims 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The electronic Terminal Disclaimer filed on 09/4/20 has been approved, thereby obviating any non-statutory double-patenting rejection over the parent application [U.S. Patent No. 10,499,919 (the “919 Patent”)]. 

Claim Objections
7.	Claims 4 & 11 are objected to because of the following informalities:  
	a.	In claim 4, line 4, the recitation of “wherein a space is create at” should instead recite --wherein a space is created at-- for grammatical reasons. 
	b.	In claim 11, line 4, the recitation of “wherein a space is create at” should instead recite --wherein a space is created at-- for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 2, 6, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0281998 to Kellerman et al. (“Kellerman”).  
10.	Regarding claim 1, Kellerman discloses a catheter system for creating an arteriovenous (AV) fistula, comprising:
a proximal base [outer tube (512) - ¶[0039]; FIG. 1] having a distal diagonal end surface [tapered face (512a) - ¶[0039]; FIG. 1];
a distal tip [tip (518) - ¶[0039]; FIG. 1] connected to the proximal base [(512)] and movable relative to the proximal base [via flexible shaft (516) - ¶[0044]; FIG. 1], the distal tip [(518)] having a proximal diagonal end surface [tapered face (518a) - ¶[0039]; FIG. 1], the distal diagonal end surface [(512a)] and the proximal diagonal end surface [(518a)] being adapted to contact opposing sides of a tissue portion to create the fistula [¶[0047]];  

a relief recess [see annotated FIG. 1 of Kellerman provided below] disposed along a side wall [wall of outer tube (512)] of the proximal base defining a length of the proximal base, wherein the relief recess has a depth extending radially inwardly from an outer surface of the side wall toward a straight operating axis [see annotated FIG. 1 of Kellerman provided below] along which the length of the proximal base [(512)] is disposed.

    PNG
    media_image1.png
    294
    653
    media_image1.png
    Greyscale

Annotated FIG. 1 of Kellerman

11.	Regarding claim 2, Kellerman further discloses a proximal point on the peripheral edge [see annotated FIG. 1 of Kellerman provided above].
12.	Regarding claim 6, Kellerman further discloses a shaft [flexible shaft (516) - ¶[0044]; FIG. 1] for connecting the distal tip [(518)] to the proximal base [(512)], the shaft being extendable and retractable to extend and retract the distal tip [(518)] relative to the proximal base [(512)] [see ¶’s [0018], [0044], [0048], claim 3].  
13.	Regarding claim 7, Kellerman further discloses a heating assembly comprising an energizable heating element disposed on at least one of the distal diagonal end surface [(512a)] and the proximal diagonal end surface [(518a)] [see ¶[0040]]. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman in view of U.S. Patent Application Publication No. 2014/0142561 to Reu et al. (“Reu”).
17.	Regarding claims 17 & 18, Kellerman discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	Kellerman does not, however, teach:
 	wherein the proximal point comprises a fully radiused edge relative to a remaining portion of the peripheral edge (claim 17); nor 
wherein the proximal point further comprises a shortened angle (claim 18).
Reu, in a similar field of endeavor, teaches a catheter system for creating an arteriovenous (AV) fistula, comprising:
a proximal base [proximal base (10) - ¶’s [0049], [0050], & [0052]; and FIGS. 3A-3B] having a distal diagonal end surface [angled distal tapered end surface (10a) - ¶'s [0049]-[0050], and FIGS. 3A-3B]; 
a distal tip [distal tip (5) - ¶’s [0049] & [0051]; and FIGS. 3A-3B] connected to the proximal base and movable relative to the proximal base [¶’s [0051], [0062], & [0067]]; and FIGS. 3A-3B], the distal tip [distal tip (5)] having a proximal diagonal end surface [surface (5a) - ¶[0051], and FIGS. 1B, 2A], the distal diagonal end surface [end surface (10a)] and the proximal diagonal end surface [surface (5a)] being adapted to contact opposing sides of a tissue portion to create the fistula [¶[0051], and FIGS. 9-10]; 
a peripheral edge [edge of surface (5a)] defining said proximal diagonal end surface [surface (5a)] [see, e.g., ¶[0051]; and FIGS 1B & 2A]; and 
a proximal point on said peripheral edge, wherein said proximal point comprises a fully radiused edge relative to a remaining portion of the peripheral edge, and a shortened angle [see “Proximal Point” on annotated FIG. 8B of Reu (below); see also, e.g., ¶[0051] and FIGS. 8C-8F]. 

    PNG
    media_image2.png
    204
    342
    media_image2.png
    Greyscale

Annotated FIG. 8B of Reu
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kellerman such that the proximal point comprises .

18.	Claims 1-3, 5-10, & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reu in view of U.S. Patent No. 5,329,923 to Lundquist (“Lundquist”). 
19.	Regarding claim 1, Reu teaches a catheter system for creating an arteriovenous (AV) fistula, comprising:
a proximal base [proximal base (10) - ¶’s [0049], [0050], & [0052]; and FIGS. 3A-3B] having a distal diagonal end surface [angled distal tapered end surface (10a) - ¶'s [0049]-[0050], and FIGS. 3A-3B];
a distal tip [distal tip (5) - ¶’s [0049] & [0051]; and FIGS. 3A-3B] connected to the proximal base and movable relative to the proximal base [¶’s [0051], [0062], & [0067]], the distal tip [(5)] having a proximal diagonal end surface [surface (5a) - ¶[0051], and FIGS. 1B, 2A], the distal diagonal end surface [(10a)] and the proximal diagonal end surface [(5a)] being adapted to contact opposing sides of a tissue portion to create the fistula [¶[0051], and FIGS. 9-10]; [and]
a peripheral edge [edge of surface (5a)] defining the proximal diagonal end surface [(5a)] [see, e.g., ¶[0051]; and FIGS 1B & 2A]. 
Reu does not, however, teach:
a relief recess disposed along a side wall of the proximal base defining a length of the proximal base, wherein the relief recess has a depth extending radially inwardly from an outer surface of the side wall toward a straight operating axis along which the length of the proximal base is disposed.
	Lundquist, in a similar field of endeavor, teaches a torquable catheter adapted to be inserted into and through a lumen of a blood vessel [col. 4, ll. 12-16], comprising a cylindrical wall, with at least one flexible portion therein, the flexible portion characterized in that a plurality 

    PNG
    media_image3.png
    303
    640
    media_image3.png
    Greyscale

Annotated Excerpt of FIG. 4 of Lundquist

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reu such that a plurality of spaced-apart slots are provided in a side wall [one such slot comprising a “relief recess”] defining a length of the proximal base [proximal base (10)], wherein the slot [relief recess] has a depth extending radially inwardly from an outer surface of the side wall toward a straight operating axis along which the length of the proximal base is disposed, as taught by Lundquist, so as to provide the catheter system of Reu with additional flexibility, to enable bending forces to be distributed over a longer distance, and to allow different modes of bending to be achieved [Lundquist, col. 1, ll. 40-52].  
claim 2, the combination of Reu and Lundquist teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Reu further teaches a proximal point on the peripheral edge [see “Proximal Point” on annotated FIG. 8B of Reu (below); see also, e.g., ¶[0051] and FIGS. 8C-8F]. 

    PNG
    media_image2.png
    204
    342
    media_image2.png
    Greyscale

Annotated FIG. 8B of Reu

21.	Regarding claim 3, the combination of Reu and Lundquist teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	Reu (as modified) further teaches wherein the relief recess is peripherally spaced from the proximal point on an opposed side of the straight operating axis relative to the proximal point [note: upon modifying Reu such that a plurality of spaced-apart slots are provided in a side wall defining a length of the proximal base (proximal base (10)), the slots (one such slot comprising the “relief recess”) would be peripherally spaced from the proximal point on an opposed side of the straight operating axis relative to the proximal point, as clearly seen in the annotated excerpt of FIG. 1B of Reu shown below.   

    PNG
    media_image4.png
    343
    848
    media_image4.png
    Greyscale

Annotated Excerpt of FIG. 1B of Reu

22.	Regarding claim 5, the combination of Reu and Lundquist teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches a stop formed in a peripheral edge of the distal diagonal end surface [angled distal tapered end surface (10a)] of the proximal base [proximal base (10)], the stop being disposed at a peripheral location directly aligned with the proximal point and radially opposed to the relief recess [as broadly as claimed, Reu discloses a “stop,” e.g., an upper portion of a wall defining the recess formed in end surface (10a) as seen in FIG. 4A, that is directly aligned with the proximal point [see FIG. 8B].  Further, this stop is radially opposed to the relief recess in that it is located above the operating axis, while the relied recess (added to Reu) is  located below the operating axis as seen in the annotated excerpt of FIG. 1B of Reu shown above].
23.	Regarding claim 6, the combination of Reu and Lundquist teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches a shaft [inner tube (16)] for connecting the distal tip [distal tip (5)] to the proximal base [proximal base (10)], the shaft being extendable and retractable to extend and retract the distal tip relative to the proximal base [¶’s [0062] & [0067]; and, e.g., FIGS. 1B, 3A, 3B, 6, 7A-7C]. claim 7, the combination of Reu and Lundquist teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches a heating assembly comprising an energizable heating element [heating element (8) which is covered by proximal heat spreader or heating surface (12) - ¶’s [0052]; and FIGS.  4A-4C] disposed on at least one of the distal diagonal end surface [disposed on end surface (10a)] and the proximal diagonal end surface [surface (5a)] [note that distal tip (5) comprises part of a distal heating assembly (4) along with heat spreader (24) - ¶’s [0049], [0051], and, e.g., FIGS. 1B, 3A-3B, & 7A-7C].     
25.	Regarding claim 8, Reu teaches a catheter system for creating an arteriovenous (AV) fistula, comprising:
a proximal base [proximal base (10) - ¶’s [0049], [0050], & [0052]; and FIGS. 3A-3B] having a distal diagonal end surface [angled distal tapered end surface (10a) - ¶'s [0049]-[0050], and FIGS. 3A-3B]; [and]
a distal tip [distal tip (5) - ¶’s [0049] & [0051]; and FIGS. 3A-3B] connected to the proximal base and movable relative to the proximal base [¶’s [0051], [0062], & [0067]], the distal tip [distal tip (5)] having a proximal diagonal end surface [surface (5a) - ¶[0051], and FIGS. 1B, 2A], the distal diagonal end surface [end surface (10a)] and the proximal diagonal end surface [surface (5a)] being adapted to contact opposing sides of a tissue portion to create the fistula [¶[0051], and FIGS. 9-10].
Reu does not, however, teach:
a relief recess disposed along a side wall defining a length of the proximal base, wherein the relief recess has a depth extending radially inwardly from an outer surface of the side wall toward a straight operating axis along which the length of the proximal base is disposed, the relief recess having an axial length which is parallel to the straight operating axis.
Lundquist, in a similar field of endeavor, teaches a torquable catheter adapted to be inserted into and through a lumen of a blood vessel [col. 4, ll. 12-16], comprising a cylindrical 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reu such that a plurality of spaced-apart slots are provided in a side wall [one such slot comprising a “relief recess”] defining a length of the proximal base [proximal base (10)], wherein the slot [relief recess] has a depth extending radially inwardly from an outer surface of the side wall toward a straight operating axis along which the length of the proximal base is disposed, the relief recess having an axial length which is parallel to the straight operating axis, as taught by Lundquist, so as to provide the catheter system of Reu with additional flexibility, to enable bending forces to be distributed over a longer distance, and to allow different modes of bending to be achieved [Lundquist, col. 1, ll. 40-52].  
26.	Regarding claim 9, the combination of Reu and Lundquist teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
	Reu further teaches:
a peripheral edge [edge of surface (5a)] defining said proximal diagonal end surface [surface (5a)] [see, e.g., FIGS 1B & 2A]; and 
a proximal point on said peripheral edge [see “Proximal Point” on annotated FIG. 8B of Reu (shown above); annotated FIG. 8B (above) is hereby incorporated into the instant rejection of claim 9); see also, e.g., ¶[0051] and FIGS. 8C-8F]. claim 10, the combination of Reu and Lundquist teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches wherein the relief recess is peripherally spaced from the proximal point on an opposed side of the straight operating axis relative to the proximal point.  Particularly, upon modifying Reu such that a plurality of spaced-apart slots are provided in a side wall defining a length of the proximal base [proximal base (10)], as explained in the rejection of independent claim 8 above, the slots [one such slot comprising the “relief recess”] would be peripherally spaced from the proximal point on an opposed side of the straight operating axis relative to the proximal point, as clearly seen in the annotated excerpt of FIG. 1B of Reu (shown above) [annotated FIG. 1B (above) is hereby incorporated into the instant rejection of claim 10].  
28.	Regarding claim 12, the combination of Reu and Lundquist teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches a stop formed in a peripheral edge of the distal diagonal end surface [angled distal tapered end surface (10a)] of the proximal base [proximal base (10)], the stop being disposed at a peripheral location directly aligned with the proximal point and radially opposed to the relief recess [as broadly as claimed, Reu discloses a “stop,” e.g., an upper portion of a wall defining the recess formed in end surface (10a) as seen in FIG. 4A, that is directly aligned with the proximal point [see FIG. 8B].  Further, this stop is radially opposed to the relief recess in that it is located above the operating axis, while the relied recess (added to Reu) is  located below the operating axis as seen in the annotated excerpt of FIG. 1B of Reu shown above].
29.	Regarding claim 13, the combination of Reu and Lundquist teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches a shaft [inner tube (16)] for connecting the distal tip [distal tip (5)] to the proximal base [proximal base (10)], the shaft being extendable and retractable to extend 
30.	Regarding claim 14, the combination of Reu and Lundquist teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches a heating assembly comprising an energizable heating element [heating element (8) which is covered by proximal heat spreader or heating surface (12) - ¶’s [0052]; and FIGS.  4A-4C] disposed on at least one of the distal diagonal end surface [disposed on end surface (10a)] and the proximal diagonal end surface [note that distal tip (5) comprises part of a distal heating assembly (4) along with heat spreader (24) - ¶’s [0049], [0051], and, e.g., FIGS. 1B, 3A-3B, & 7A-7C].     
31.	Regarding claim 15, the combination of Reu and Lundquist teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches wherein the proximal point comprises a fully radiused edge relative to a remaining portion of the peripheral edge [see “Proximal Point” on annotated FIG. 8B of Reu (above); see also, e.g., ¶[0051] and FIGS. 8C-8F]. 
32.	Regarding claim 16, the combination of Reu and Lundquist teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Reu further teaches wherein the proximal point further comprises a shortened angle [see “Proximal Point” on annotated FIG. 8B of Reu (above); see also, e.g., ¶[0051] and FIGS. 8C-8F]. 

Allowable Subject Matter
33.	Claims 4 & 11 would each be allowable if rewritten to overcome the claim objection set forth above, and to include all of the limitations of the base claim and any intervening claims.
	Claim 4 (which depends from independent claim 1) requires:


Claim 11 (which depends from independent claim 8) includes a similar recitation.  
Neither Kellerman, Reu, nor Lundquist, either alone or in combination, fairly teach or suggest “a sheath adapted to be disposed about said the proximal base, the sheath having a distal end wherein a first portion of the sheath distal end is adapted to be disposed in the relief recess when the sheath is disposed about the proximal base” (emphasis added).  
For example, while Reu teaches a sheath [outer lumen - ¶[0072]] adapted to be disposed about said the proximal base [(10)], the combination of Reu and Lundquist, at best, teaches that the sheath distal end of Reu [the distal end of the outer lumen of Reu - ¶[0072]]  would be disposed “on” the relief recess, at least in that it would cover the relief recess when the sheath slides over the catheter body.  There is no teaching or suggestion, however, that the sheath distal end would be disposed in the relief recess.  
Regarding Kellerman, the recess shown in FIG. 1 (the “relief recess”) is not described in the Specification of Kellerman.  As such, Kellerman likewise does not fairly teach or suggest the foregoing limitation.   
34.	Claims 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 (which depends from independent claim 1) recites: “wherein the axial length of the relief recess is greater than the depth of the recess.”  Claim 20 (which depends from independent claim 8) recites the same limitation. 

Concerning the combination of Reu in view of Lundquist, it is noted that the spaced-apart slots provided in the cylindrical wall of Lundquist [col. 4, ll. 12-28; FIG. 4] to impart additional flexibility (one of which was relied-upon as comprising the claimed “relief recess”) do not have an axial length which is greater than their depth.  As such, the combination of Reu and Lundquist does not fairly teach or suggest the limitation of claims 19 & 20 quoted above.  

Response to Arguments
35.	New claim objections and grounds of rejection under §§ 102 & 103 are set forth herein, necessitated by Applicant’s Amendment.

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

                                                                                                                                                                                                       


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794